                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DMSION
                                   No. S:20-CV-507-D


TIMOTHY K. MOORE, et al.,                        )
                                                 )
                              Plaintiffs,        )
                                                 )
                  v.                             )                        ORDER
                                                 )
DAMON CIR.COSTA, et al.,                         )
                                                 )
                              Defendants.        )


        On September 26, 2020, the Speaker of the North Carolina House of Representatives,

Timothy K. Moore ("Moore''), the President Pro Tempore of the North Carolina Senate, Philip E.

Berger (''Berger''), Bobby Heath ("Heath''), Maxine Whitley ("Whitley''), and Alan Swain ("Swain";

collectively, ''plaintiffs") filed this action against Damon Circosta ("Circosta'') in his official capacity

as chair ofthe North Carolina State Board ofElections (''NCSBOE"), Stella Anderson ("Anderson")

in her official capacity as a NCSBOE member, Jeff Carmon m ("Carmon") in his official capacity

as a NCSBOE member, and Karen Brinson Bell ("Bell"; collectively, "defendants") in her official

capacity as Executive Director of the NCSBOE alleging claims under 42 U.S.C. §1983 and the

Elections Clause and Equal Protection Clause of the United States Constitution [D.E. 1]. On the

same date, plaintiffs moved for a temporary restraining order [D.E. 8] and filed a memorandum in

support [D.E. 9]. Specifically, plaintiffs contend that three memoranda NCSBOE issued on

September 22, 2020, in conjunction with settlement negotiations (and ultimately a settlement on

October 2, 2020) in a state court lawsuit concerning absentee ballots, violate the Elections Clause

because the memoranda are inconsistent with the North Carolina General statutes and improperly




      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 1 of 20
usurp legislative power to regulate federal elections. Additionally, plaintiffs contend that the three

memoranda violate the Equal Protection Clause because the memoranda arbitrarily change the

standards to determine the legality ofan individual's vote harming plaintiffs that have voted already,

and that the policies dilute the votes of those plaintiffs. See [D.E. 8] 5-22.

        In Wise v. North Carolina State Board of Elections, No. S:20-cv-S0S-D (E.D.N.C.)

[hereinafter Wise], various plaintiffs from throughout North Carolina and other entities seek relief,

inter alia, under 42 U.S.C. § 1983 and the Elections Clause, Article II, § 1, and the Equal Protection

Clause. On October 2, 2020, the state court approved the settlement in the state court lawsuit, and

Numbered Memo 2020-22 and Numbered Memo 2020-23 became effective. On the same date, this

court held a hearing on plaintiffs' motion for a temporary restraining order in this case and in Wise.

As explained below, the court grants plaintiffs' motion for a temporary restraining order in this case

and in Wise, and transfers this case and Wise to the Honorable William L. Osteen, Jr., United States

District Judge for the Middle District of North Carolina, for Judge Osteen's consideration of

additional or alternative injunctive relief along with any such relief in Democracy North Carolina

v. North Carolina State Board of Elections, No. l:20-CV-457 (M.D.N.C.).

                                                  I.

       For purposes ofthis temporary restraining order only, the court draws the facts largely from

plaintiffs' complaint in this case and in Wise. 1 On March 10, 2020, Governor Roy Cooper declared

a state of emergency due to the COVID-19 pandemic. On March 26, 2020, Bell submitted a letter

to Governor Cooper and to legislative leaders recommending several "statutory changes" to North



       1 The   court cites to the documents docketed in this case in the recitation of the facts. Any
citations to the docket in Wise are underlined (e.g., [P.E. 31) to distinguish a citation to the docket
in this case.

                                                  2



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 2 of 20
Carolina's voting requirements. Bell asked that the General Assembly "[r]educe or eliminate the

witness requirement" to ''prevent the spread ofCOVID-19." See [D.E. 1-5]. Under N.C. Gen. Stat.

§ 163-231, to return a completed absentee ballot, a voter must have it witnessed and then mail or

deliver the ballot in person, or have it delivered by commercial carrier. In addition, the voter, the

voter's near relative, or the voter's verifiable legal guardian also can return the ballots in person. See

N.C. Gen. Stat. § 163-23 l(b)(1 ).2 The General Assembly has ctimina11y prohibited any person other

than the voter, the voter's near relative, or the voter's verifiable legal guardian from ''retum[ing] to

a county board of elections the absentee ballot of any voter." N.C. Gen. Stat. § 163-226.3(a)(S).3

        On June 11, 2020, the General Assembly overw~Jming)y passed bipartisan legislation, the

"Bipartisan Elections Act," adjusting the voting rules for the November 2020 election. See

Bipartisan Elections Act of 2020, 2020 N.C. Sess. Laws 2020-17. Before passing the Bipartisan

Elections Act, the General Assembly considered numerous proposals to adjust North Carolina

election laws in light of the COVID-19 pandemic. For example, the General Assembly considered



        2
          Section 163-231 (b)(1) states, in full: ''Transmitting Executed Absentee Ballots to County
Board ofElections. - The sealed container-return envelope in which executed absentee ballots have
been placed shall be transmitted to the county board of elections who issued those ballots as follows:
(1) All ballots issued under the provisions of this Article and Article 21A of this Chapter shall be
transmitted by mail or by commercial courier service, at the voter's eX!)CDSe. or delivered in person,
or by the voter's near relative or verifiable legal guardian and received by the county board not later
than 5:00 p.m. on the day of the statewide primary or general election or county bond election.
Ballots issued under the provisions of Article 21A of this Chapter may also be electronically
transmitted." N.C. Gen. Stat.§ 163-23l(b)(l) (emphasis added).
        3
          Section 163-226.3(a)(S) states, in full: "Any person who shall, in connection with absentee
voting in any election held in this State, do any of the acts or things declared in this section to be
unlawful, shall be guilty of a Class I felony. It shall be unlawful: ... (S) For any person to take into
that person's possession for delivety to a voter or for return to a county board of elections the
absentee ballot ofany voter, provided, however, that this prohibition shall not apply to a voter's near
relative or the voter's verifiable legal guardian." N.C. Gen. Stat. § 163-226.3(a)(S) (emphasis
added).

                                                   3



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 3 of 20
the NCSBOE's proposal to ~Hminate the witness requirement for absentee ballots and to instead

adopt a signature-matching software. The General Assembly was also aware of potential delivery

issues concerning mail-in absentee ballots. Additionally, two recent voting experiences informed

the General Assembly's choices. First, the General Assembly had information concerning voting

processes in primary elections conducted during a pandemic. Second, the General Assembly was

painfully aware of the massive abstentee-ballot fraud that occurred in the 2018 election for North

Carolina's Ninth Congressional Dis1rict The scope and extent of the absentee-ballot fraud in that

election required North Carolina to invalidate the election results and conduct a new election.

        On June 12, 2020, Governor Cooper signed the Bipartisan Elections Act into law. As

relevant here, the Bipartisan Elections Act changed the witness requirements for absentee ballots.

Specifically, the act provides:

        For an election held in 2020, notwithstanding G.S. 163-229(b) and G.S. 163-231(a),
        and provided all other requirements for absentee ballots are met, a voter's returned
        absentee ballot shall be accepted and processed accordingly by the county board of
        elections if the voter marked the ballot in the presence of at least one person who is
        at least 18 years of age and is not disqualified by G.S. 163-226.3(a)(4) or G.S.
        163-237(c), provided that the person signed the AP.,Plication and certificate as a
        witness and printed that person's name and address on the container-return envelope.

N.C. Sess.Laws2020-17 § 1.(a)(emphasisadded). TheBipartisanElectionsActdidnotchangethe

requirements concerning who may return an absentee ballot in section 163-231 or the criminal

prohibition concerning the same in section 163-226.3(a)(S). It also did not change several provisions

relevant to this lawsuit. Specifically, the Bipartisan Elections Act did not change the provision that

sets the a deadline for receipt of absentee ballots: "The ballots issued under this Article are

postmarked and that postmark is dated on or before the day of the statewide primary or general

election or county bond election and are received by the county board ofelections not later than three

days after the election by 5:00 p.m." N.C. Gen. Stat.§ 163-23l(b)(2)(b) (emphasis added).

                                                  4



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 4 of 20
        After the General Assembly enacted and the Governor signed the Bipartisan Elections Act,

litigation ensued in the Unit.ed States District Court for the Middle District of North Carolina in

which plaintiffs in that case challenged numerous provisions of the Bipartisan Elections Act and

North Carolina election laws. On August 4, 2020, after J:iolding extensive hearings, the Honorable

William L. Osteen, Jr., issued a comprehensive 188-page order largely upholding various North

Carolina election laws applicable in this election (including the witness requirement), but requiring

a procedural due process remedy to provide a ''voter with notice and opportunity to be heard before

a delivered absentee ballot is disallowed or rejected." See Democracy N.C. v. N.C. State Bd. of

Elections, No.1:20-CV-457,-F. Supp. 3d-, 2020 WL4484063, at •62 (M.D.N.C. Aug. 4, 2020)

[hereinafter Democracy N.C.]. On September 3, 2020, a three-judge panel on the Wake County

Superior Court denied injunctive relief to plaintiffs in that case seeking, inter alia, to enjoin

enforcementofthewitnessrequirementforcastingabsenteeballotsunderN.C. Gen. Stat.§ 163-231

andN.C. Sess. Laws 2020-17. See Chambers v. North Caroq 20CVSS00124 (N.C. Sup. Ct Sept

3, 2020) (three-judge court).

       OnAugust 10, 2020, the North Carolina Alliance for Retired Americans and seven individual

North Carolina voters (the "Alliance plaintiffs") filed suit in Wake County Superior Court against

the NCSBOE and Circosta seeking declaratory and injunctive relief concerning several North

Carolina election statutes. On the same date, the Alliance plaintiffs moved for a preliminary

injunction. See [D.E. 1-2] 3. Berger and Moore intervened in the Alliance plaintiffs' suit in their

respective official capacities. On August 18, 2020, the Alliance plaintiffs amended their complaint.

See [D.E.1-10]. The Alliance plaintiffs asked the court to "[s]uspend the Witness Requirement for

single-person or single-adult households" and "[r]equire election officials to count all absentee

ballots mailed through USPS and put in the mail by Election Day if received by county boards up

                                                 s

      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 5 of 20
to nine-days after Election Day." See id. at 5. Under the North Carolina General Statutes, an

absentee ballot is timely if ''postmarked and that postmark is dated on or before the day of the

statewide primary or general election or county bond election and are received by the county board

of elections not later than three days after the election by 5:00 p.m." N.C. Gen. Stat. § 163-

231 (b)(2)(b). The Alliance plaintiffs also asked the court to "r_p]relimjnarily and temporarily enjoin

the enforcement of the" criminal prohibition on delivering another voter's absentee ballot under

section 163-226.3(a)(5). See [D.E. 1-9] 42.

        On August 21, 2020, the NCSBOE issued Numbered Memo 2020-19 (the "August 2020-19

memo"). See[D.E.1-4]. Inthatmemo, theNCSBOEcon:firmedthestatutorydeadlinesforabsentee

ballots. See id. at 5, ,r 4. The NCSBOE also stated that a voter may cure two absentee ballot defects

with a voter affidavit: (1) ''Voter did not sign the Voter Certification"; and (2) ''Voter signed in the

wrong place." Id at 3, ,r 2.1. Additionally, the NCSBOE stated that five absentee ballot defects

(four concerning the witness requirement) cannot be cured by a voter affidavit "because the

information comes from someone other than the voter." Id. These defects include: (1) "Witness or

assistant did not print ruune"; (2) "Witness or assistant did not print address"; (3) "Witness or

assistant did not sign"; (4) "Witness or assistant signed on the wrong line"; (5) ''Upon arrival at the

county board office, the envelope is unsealed or appears to have been opened and resealed." Id. at

3, ,r 2.2. If a voter's absentee ballot contains one or more of these five defects, the county board

spoils the voter's absentee ballot and reissues a ballot, sending the reissued ballot and notice to the

voter. Id. The August 2020-19 memo also has a procedural due process cure provision. See id. at

3-4, ,i,r 3-5. Additionally, the August 2020-19 memo confirmed that ''because of the requirements

about who can deliver a ballot, and because ofthe logging requirements, an absentee ballot may not

be left in an unmanned drop box." Id. at 6, ,r 6.2.

                                                   6



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 6 of 20
        On August 21, 2020, when the NCSBOE issued the August 2020-19 memo, the state court

had not issued an order resolving the Alliance plaintiffs' request for injunctive relief. On September

4, 2020, the election began when the NCSBOE began issuing absentee ballots to voters.

        On September 22, 2020, the NCSBOE and the Alliance plaintiffs submitted to the state court

a proposed consent judgment with three exhibits. See [D.E. 1-2]. The exhibits contain three

memoranda from Bell that detail material changes to the on-going election and deviate from the

statutory scheme. The last two exhibits became operative upon the state court's approval of the

consent judgment on October 2, 2020. The three memoranda are Numbered Memo 2020-19 (the

"September2020-19memo"; i.e., the revised version ofthe August 2020-19 memo issuedonAugust

21, 2020 and revised on September 22, 2020), Numbered Memo 2020-22, and Numbered Memo

2020-23 (collectively, the ''memoranda'').

       The September 2020-19 memo "directs the procedure county boards must use to address

deficiencies in absentee ballots." Specifically, if a ''witness ... did not print name," "did not print

address," "did not sign," or "signed on the wrong line," the NCSBOE considers that error a

"deficiency'' and would allow the absentee voter to "cure". [D.E. 1-2] 33. A voter cures such a

deficiency through a "certification," which is a form the county board of elections sends to a voter

that requires the voter to sign and affirm the following:

       I am an eligible voter in this election and registered to vote in [name] County, North
       Carolina. I solemnly swear or affirm that I requested, voted, and returned an absentee
       ballot for the November 3, 2020 general election and that I have not voted and will
       not vote more than one ballot in this election. I understand that fraudulently or
       falsely completing this affidavit is a Class I felony under Chapter 163 of the North
       Carolina General Statutes.

[D.E. 1-2] 37. Notwithstanding Judge Osteen' s order ofAugust 4, 2020, this change eliminates the




                                                  7



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 7 of 20
statutory witness requirement for such a voter.4

        Numbered Memo 2020-22 states that a ballot is timely "ifit is either (1) received by the

county board by S:00 p.m. on Election Day; or (2) the ballot is postmarked on or before Election Day

and received by nine days after the election, which is Thursday, November 12, 2020 at S:00 p.m."

Id. at 29 (emphasis added). Additionally, Numbered Memo 2020-22 states: ''For remaining

elections in 2020, a ballot shall be considered postmarked by Election Day if it has a postmark

affixed to it or ifthere is information in BallotTrax, or another tracking service offered by the USPS

or a commercial carrier, indicating that the ballot was in the custody of USPS or the commercial

carrier on or before Election Day." Id. at 30. This numbered memo changes the statutory deadline

for absentee ballots.

        Numbered Memo 2020-23 concerns "In-Person Return of Absentee Ballots." Id. at 39. In

relevant part, it states: ''Only the voter, or the voter's near relative or legal guardian, is permitted

to possess an absentee ballot . . • Because of this provision in the law, an absentee ballot may

not be left in an unmanned drop box. . . . The county board shall ensure that, if they have a drop

box, slot, or similar container at their office, the container has a sign indicating that absentee ballots

may not be deposited in it" Id.. at 39 (emphasis in original). Two pages later, Numbered Memo

2020-23 states: ''Intake staffshall accept receipt of all ballots provided to them, even if information

is missing or someone other than the voter or their near relative or legal guardian returns the ballot

. . . If your site has a mail drop or drop box used for other purposes, you must affix a sign stating

that voters may not place their ballots in the drop box. However, a county board may not disapprove


       4
          At the October 2, 2020 hearing in this court, NCSBOE's counsel confirmed this
understanding ofthe September 2020-19 memo cure provisions. When the court asked NCSBOE's
counsel whether the September 2020-19 memo's voter certificationcme applied to an absentee ballot
on which all witness information was missing, NCSBOE's counsel responded that it did.

                                                    8



       Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 8 of 20
a ballot solely because it is placed in a drop box."   Id.. at 40-41 (emphasis added). This numbered
memo eHminares the requirement that only the voter, the voter's near relative, or the voter's

verifiable guardian may deliver the absentee ballot

       As mentioned, on September 4, 2020, the election began in North Carolina when the

NCSBOE began maiHng absentee ballots to voters. The first date on which NCSBOE reports

absentee ballots cast is September 4, 2020. As of September 22, 2020, at 4:40 a.m., North Carolina

voters had cast 153,664 absentee ballots. As of October 2, 2020, at4:40 a.m., North Carolina voters

had cast 319,209 ballots. See North Carolina State Board of Elections, N.C. Absentee Statistics for

the 2020 General Election, https://s3.amazonaws.com/dl.ncsbe.gov/Press/NC%20Absentee%

20Stats%20for%202020%20General%20Election/Absentee_Stats_2020General_10022020.pdf(last

visited Oct 2, 2020). The plaintiff voters in this case (Heath and Whitley) and one plaintiff voter

in Wise (Patsy J. Wise) cast their absentee ballots and had them accepted before the Alliance

plaintiffs filed notice of the consent judgment in the state court lawsuit on September 22, 2020.

       On September 28, 2020, this court held a status conference in this case. At the status

conference, NCSBOE's counsel stated that the NCSBOE issued the September 2020-19 memo

(dated September 22, 2020) "in order to comply with Judge Osteen's preHminary injunction in the

Democracy N.C. action in the Middle District" This court asked NCSBOE's counsel whether

NCSBOE had submitted the September 2020-19 memo to Judge Osteen and explained to Judge

Osteen whytheNCSBOEissuedit NCSBOE's counsel replied that the NCSBOEhadnotsubmitted

the September 2020-19 memo to Judge Osteen, but that it was on counsel's list ''to get done today."

On September 28, 2020, the NCSBOE filed the September 2020-19 memo with the Middle District

ofNorth Carolina.



                                                  9



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 9 of 20
        On September 30, 2020, Judge Osteen issued an order stating that the September 2020-19

memo is not "consistent with [his] order entered on August 4, 2020." See Order, Democracy N.C.,

No. l:20-CV-457 [D.E. 145] 3 (M.D.N.C. Sept. 30, 2020). Judge Osteen scheduled a hearing for

October 7, 2020, at 12:00 p.m. Id [D.E. 149]. On September 30, 2020, plaintiffs in Democracy

N.C. filed a motion and memorandum in the Middle District seeking to enforce order granting in part

preliminary injunction, or in the alternative, motion for clarification, and to expedite. See

Democracy N.C., No. l:20-CV-457 [D.E. 147, 148] (M.D.N.C. Sept 30, 2020). On October 1,

2020, the NCSBOE issued Numbered Memo 2020-27 discussing Judge Osteen's order ofSeptember

30, 2020. See [D.E. 40-2]. Numbered Memo 2020-27 states that, ''to avoid confusion while related

matters are pending in a number of courts,   ... [c]ounty boards that receive an executed absentee

container-return envelope with a missing witness signature shall take no action as to that envelope."

Id. at 2. Numbered Memo 2020-27 also states that "[i]n all other respects, Numbered Memo 2020-

19, as revised on September 22, 2020 [i.e., the September 2020-19 memo], remains in effect" Id

       On October 1, 2020, Judge Osteen asked for expedited briefing on whether, inter alia, ''the

court should consider restraining Defendant North Carolina State Board of Elections' actions taken

pursuant to Memo 2020-19 (Doc. 143-1), in light ofthe earlier version of that memorandum issued

on August 21, 2020," and established a deadline of 12:00 p.m. on October 2, 2020, for such briefing.

See Democracy N.C., No. l:20-CV-457 [D.E.149] (M.D.N.C. Oct 1, 2020). On October 2, 2020,

Legislative defendants in Democracy N.C. asked Judge Osteen to enjoin the September 2020-19

memo and to permit the August 2020-19 memo (dated August 21, 2020) to be operative. See id.

[D.E. 150].

       On October 2, 2020, at 5:00 p.m., this court held a hearing on the pending TRO motions in

this case and Wise. At that hearing, NCSBOE's counsel stated that the state courtjudge in Alliance

                                                 10



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 10 of 20
had approved the consent judgment in that case. See [D.E. 4S-1] (attaching a copy of the consent

judgment., which was approved at 4:08 p.m.). NCSBOE's counsel referenced the notice filed with

this court shortly before the hearing notifying the court that the state court entered a consent

judgment in Alliance. See [D.E. 4S]. NCSBOE's counsel stated that the consentjudgmentattached

to the notice at docket entry 4S was a true and accurate copy of the consent judgment the state court

judge entered, and that the attached consent judgment was identical to the proposed consent

judgment plaintiffs submitted with their complaint in this case. Cf. [D.E. 1-2].

        During the hearing on October 2, 2020, the court learned that Judge Osteen filed an extensive

order requesting additional briefing on certain constitutional questions, the need for additional

injunctive retie~ how Purcell v. Gomalez, S49 U.S. 1 (2006) (per curiam.), might apply, and the

definitionof''materialerrorsubjecttoremediation." SeeDemocracyN.C., [D.E.1S2] 1-8. Motions

for injunctive relief in Democracy N.C. are due October S, 2020, by 5:00 p.m. Responses in

Democracy N.C. are due by 4:00 p.m. on October 6, 2020. Judge Osteen will hold oral argument

on October 7, 2020, at 2:00 p.m. After the hearing, the court took plaintiffs' motions for a temporary

restraining order in this case and in Wise under advisement Numerous intervention motions are

pending in this case and Wise, including from the plaintiffs in the Democracy N.C. action and the

state-court action.

                                                 II.

       The court has considered plaintiffs' request for a temporary restraining order under the

governing standard. See, e....&, Winterv. Nat. Res. De£ Council, Inc., SSS U.S. 7, 20 (2008); Cen1ro

Te_peyac v. Montgomezy Cty.. 722 F.3d 184, 188 (4th Cir. 2013) (en bane); Real Truth About

Obama, Inc. v. FEC, S7S F.3d 342, 346 (4th Cir. 2009), vacated on other grounds, S59 U.S. 1089

(2010), reissuedinrelevantimn, 607 F.3d 35S (4th Cir. 2010) (percuriam.); U.S. De,P'tofLaborv.

                                                 11



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 11 of 20
Wolf Run Mjning Co., 452 F.3d 275, 281 n.1 (4th Ck. 2006) (substantive standard for temporary

restraining order is same as that for entering a preHmjnary mjunction).

        For purposes ofthis order only, the court need not address plaintiffs' claim m this case under

the Elections Clause, or the Wise plaintiffs claims under the Elections Clause or Article II, § 1.

Moreover, the court bas considered the parties' arguments m this case and m Wise made both m the

papers and at the hearings. The court finds plaintiffs' arguments concerning the Equal Protection

Clause persuasive. In short, the court grants plaintiffs' motion m this case and m Wise for a

temporary restraining order based on the Equal Protection Clause for the reasons stated m plaintiffs'

papers and at the October 2, 2020 hearing. Plaintiffvoters m this case and m Wise have established

that (1) they are likely to succeed on the merits ofthek claims that the provisions m the memoranda

violate the plaintiff voters' rights under the Equal Protection Clause; (2) they are likely to suffer

irreparable harm absent a temporary restraining order; (3) the balance of the equities tips m thek

favor; and (4) a temporary restraining order is m the public mterest

       Under the Fourteenth Amendment of the Constitution, a state may not "deny to any person

within its jurisdiction the equal protection of the laws." U.S. Const amend. XIV. The Fourteenth

Amendment is one of many provisions of the Constitution that ''protects the right of all qualified

citizens to vote, m state as well as federal elections." Reynolds v. Sims, 377 U.S. 533, 554 (1964);

see Bush v. Gore, 531 U.S. 98, 104-05 (2000) (per curiam). ''The right to vote is more than the

mi.ti.al allocation of the franchise. Equal protection applies as well to the manner of its exercise."

BlWb 531 U.S. at 104; see Wright v. North Carolina, 787 F.3d 256,259, 263--64 (4th Ck. 2015);
Hunter v. Hamilton cty. Bd. of Elections, 635 F.3d 219, 234 (6th Ck. 2011).

       The Supreme Court bas identified two, separate frameworks for analyzjng challenges to state

voting laws and policies under the Fourteenth Amendment: (1) the framework identified m

                                                 12



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 12 of 20
Reynolds and Bush (hereinafter the "Reynolds-Bush" framework); and (2) the framework identified

in Anderson v. Celebrezze, 460 U.S. 780 (1983), and Burdick v. Takushi, 504 U.S. 428 (1992)

(hereinafter the "Anderson-Burdick" framework). See Marcellus v. Va. State Bd. ofElections, 849

F.3d 169, 180 n.2 (4th Cir. 2017); Libertarian Party ofVa. v. Alcorn, 826 F.3d 708, 716-17 (4th Cir.

2016); Wright. 787 F.3d at 263-64.

        The Reynolds-Bush framework addresses two principle harms under the Fourteenth

Amendment The first of those two harms is "a debasement or dilution of the weight of a citizen's

vote." Reynolds, 377 U.S. at 555; see id. at 567 ("To the extent that a citizen's right to vote is

debased, he is that much less a citiz.en.''); see also~ 531 U.S. at 105 ("It must be remembered

that the right of suffrage can be denied by a debasement or dilution of the weight of a citizen's vote

just as effectively as by wholly prohibiting the free exercise ofthe franchise." (quotation omitted));

Baker v. Carr, 369 U.S. 186, 207--08 (1962); Raleigh Wake Citi7.ens Ass'n v. Wake Ccy. Bd. of

Elections, 827 F.3d 333, 337-38 (4th Cir. 2016); Wright 787 F.3d at 259, 263-64; cf. Anderson v.

United States, 417 U.S. 211, 226-27 (1974); Wesberryv. Sanders, 376 U.S. 1, 17 (1964) (''Not only

can [the right to vote] not be denied outright, it cannot, consistently with Article I, be destroyed by

alteration of ballots or diluted by stuffing of the ballot box."); id. at 8 ("We hold that, construed in

its historical context, the command of Art. I, s 2, that Representatives be chosen 'by the People of

the several States' means that as nearly as is practicable one man's vote in a congressional election

is to be worth as much as another's." (foo1notes omitted)).

       The second harm that the Fourteenth Amendment prohibits and that is addressed under the

Reynolds-Bush framework is the "arbitrary or disparate treatment of members of [the state's]

electorate."   ~    531 U.S. at 105; see id. at 104--05 (''Having once granted the right to vote on

equal terms, the State may not, by later arbitrary and disparate treatment, value one person's vote

                                                  13



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 13 of 20
over that ofanother."); Dunn v. Blumenste~40SU.S. 330,336 (1972); Hadleyv. Junior Coll. Dist.

of Metro. Kan. City, 397 U.S. SO, 56 (1970) ("We therefore hold today that as a general rule,

whenever a state or local government decides to select persons by popular election to perform

governmental functions, the Equal Protection Clause of the Fourteenth Amendment requires that

each qualified voter must be given an equal opportunity to participate in that election ...."); Har.per

v. Va. Bd. ofElections, 383 U.S. 663, 665 (1966) ("[O]nce the :franchise is granted to the electorate,

lines may not be drawn which are inconsistent with the Equal Protection Clause of the Fourteenth

Amendment j; Grayv. Sanders, 372 U.S. 368,380 (1963). To that end, a state must have "specific

rules designed to ensure uniform treatment'' of a voter's ballot    ~      531 U.S. at 106; see :omm,

405 U.S. at 336 ("[A] citiz.en has a constitutionally protected right to participate in the elections on

an equal basis with other citizens in the jurisdiction."); Gray, 372 U.S. at 380 ("[T]he Constitution

visualizes no preferred class ofvoters but equality among those who meet the basic qualifications.").

       Plaintiff voters' claims under the Equal Protection Clause raise profound questions

concerning arbitrariness and vote dilution. The election in North Carolina began on September 4,

2020. On that date, the August 2020-19 memo was legally operative and consistent with Judge

Osteen's comprehensive order ofAugust 4, 2020. TheAugust2020-19 memo included the statutory

witness requirement, the statutory absentee ballotde.adHne, the statutory requirement concerning who

could deliver absentee ballots, and a procedural due process cure for absentee voters.

       By September 22, 2020, over 150,000North Carolina voters-including plaintiffs Heath and

Whitley in this case, and plaintiff Wise in Wise--had cast absentee ballots under the statutory

scheme and the August2020-19 memo. On October 2, 2020, however, after the election started and

319,209 North Carolina voters had cast absentee ballots, the NCSBOE materially changed the rules

under which the election was taking place. Specifically, the September 2020-19 memo, Numbered

                                                  14



     Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 14 of 20
Memo 2020-22, and Numbered Memo 2020-23 eHmjnate the statutory witness requirement, change

the statutory dates and method by which absentee ballots are accepted, and change the statutory

scheme as to who can deliver absentee ballots. At bottom, the NCSBOE has ignored the statutory

scheme and arbitrarily created multiple, disparate regimes under which North Carolina voters cast

absentee ballots, and plaintiff voters in this case and in Wise are likely to succeed on their claims

under the Equal Protection Clause.

        The NCSBOE inequitably and materially upset the electoral status quo in the middle of an

election by issuing the memoranda and giving the memoranda legal effect via the October 2, 2020

consent judgment The court issues this temporary restraining order to maintain the status quo. Cf.

Purcell, 549 U.S. at 4-6. Additionally, the constitutional harm of which plaintiff voters complain

would be irreparable absent a temporary restraining order in this case and Wise. The public has a

distinct interest in ensuring that plaintiffs' voting rights under the Constitution are secure. See

Giovanni Carandola, Ltd. v. Bason, 303 F.3d 507, 521 (4th Cir. 2002); see also Legend Night Club

v. Miller, 637 F.3d 291, 302--03 (4th Cir. 2011) (''Maryland is in no way harmed by issuance of an

injunction that prevents the state from" violating the Constitution). "[P]ublic confidence in the

integrity of the electoral process" is of paramount importance. Crawford v. Marion cty. Election

Bd., 553 U.S. 181, 197 (2008). The memoranda, by materially changing the electoral process in the

middle of an election after over 300,000 people have voted, undermines that confidence and creates

confusion for those North CaroUnfans who have yet to cast their absentee ballots. In contrast, the

relief plaintiff voters seek temporarily restores the status quo for absentee voting in North Carolina

until the court can assess this case and the Wise case on a fuller record.

       In opposition, defendants in this case raise various procedural arguments to plaintiffs' motion

for a temporary restraining order. See [D.E. 31]. The court rejects those arguments at this early

                                                 15



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 15 of 20
stage in the litigation for the reasons stated in plaintiffs' comprehensive reply brief and at oral

argument See [D.E. 40-1].

        Plaintiff voters in this case and in Wise have established that the Winter factors warrant a

temporary restraining order in their favor. Thus, the court grants a temporary restraining order in this

case and in Wise.

                                                  m.
        As for defendants' previous motion to transfer venue in this case [D.E. 14], the court entered

an order denying the motion on September 30, 2020 [D.E. 26]. Upon reconsideration of the record

in this case, Wise, and Democracy N.C., the court finds that transferring this action and the Wise

action to the Honorable William L. Osteen, Jr., pursuant to the first-filed rule better comports with

Fourth Circuit precedent and the interests of justice.5

        The Fourth Circuit recogni7.es the ''first-filed" rule. See,~ Hartford Fire Ins. Co. v.

HarleysvilleMut. Ins. Co., 736F.3d255,258 &n.1 (4th.Cir. 2013);EllicottMach. Cor,p. v. Modem

WeJding Co., 502F.2d 178, 180-82 (4th.Cir. 1974); Golden Corral Franchising Sys., Inc. v. GC of

Vineland, LLC, No. 5:19-CV-255-BO, 2020 WL 1312863, at *2 (E.D.N.C. Mar. 17, 2020)

(unpublished); Nutrition & Fitness, Inc. v. Blue Stuff, Inc., 264 F. Supp. 2d 357,360 (W.D.N.C.

2003). According to the first-filed rule, a district court has an independent, equitable basis for

transferring an action where "sound judicial adminis1ration counsels against separate proceeding~,

and the wasteful expenditure of energy and money'' in separate litigation. Blue Stuff, 264 F. Supp.

2d at 360 (quoting Columbia Plaza Cor,p. v. Security Nat'l Bank, 525 F.2d 620, 626 (D.C. Cir.


       5
          Although this court cited In re Bozic, 888 F.3d 1048, 1054 (9th Cir. 2018), in its order
denying defendants' motion to transfer, [D.E. 26], that case is not controlling precedent in the Fourth
Circuit Moreover, numerous developments in this case, Wise, and Democracy N.C. during the last
six days demonstrate the wisdom of the Fourth Circuit's first-filed rule.

                                                  16



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 16 of 20
197S)); see Hartford Fire, 736 F.3d at 2S8 n.1 ("[W]e note that [a] court [is] :free to raise the issue

of the first-to-file rule sua sponte."). The ''first-filed" rule provides that where parties ''have filed

similar litigation in separate federal fora, doctrines of federal comity dictate that the matter should

proceed in the court where the action was first filed, and that the later-filed action should be stayed,

transferred, or enjoined." Blue Stuff, 264 F. Supp. 2d at 360.

        Courts have recognized three factors to consider "in determining whether to apply the first-

filed rule: 1) the chronology of the filings, 2) the similarity of the parties involved, and 3) the

similarity of the issues at stake." Id. "[T]he parties need not be perfectly identical in order for the

first-filed rule to apply." Golden Corral, 2020 WL 1312862, at• 2; see Troce v. Bimbo Foods

Bakeries Distrib., Inc., No. 3:11CV234-RJC-DSC, 2011 WL 3S6S0S4, at *3 (W.D.N.C. Aug. 12,

2011) (unpublished). Issues in separate cases are similar when they ''bear on a common question."

Berger v. United States DOI, Nos. S:16-CV-240-FL, S:16-CV-24S-FL, 2016 U.S. Dist. LEXIS

84S36, at *32 (E.D.N.C. June 29, 2016) (unpublished).

       Notwithstanding plaintiffs' initial choice offo~ the ''first-filed" rule counsels in favor of

transferring this case and the Wise case to Judge Osteen in the Middle District of North Carolina.

Judge Osteen is currently presiding over Democracy N.C. That case was filed over four months

before proceedings commenced in these actions. Additionally, the parties in all three cases are

similar. Plaintiffs Moore and Berger are parties to this action and the Democracy N.C. action and

are seeking injunctive relief in each action.6 And defendants Circosta, Anderson, Carmon, and Bell



       6
          Although plaintiffs in the Wise case are not parties to this action or Democracy N.C., this
incongruity is outweighed by the fact that at least one plaintiff in Wise, Samuel Grayson Baum,
resides in the Middle District of North Carolina and, with the consent of defendants, could have
brought bis action in that court in the first instance. See 28 U.S.C. § 1404(a); Wise, No. S:20-CV-
SOS [D.E. 1].

                                                  17



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 17 of 20
are defendants in all three cases.7 Furthermore, this case, Wise, and Democracy N.C. present

substantially similar issues that ''bear on a common question," i.e., defendants' initial conduct in

setting the rules for North Carolina's 2020 election in accordance with Judge Osteen's order and the

statutory scheme, and their conduct in changing those rules while subject to Judge Osteen's order.

Notably, in Democracy N.C., Judge Osteen upheld the witness requirement and various other

election requirements. Defendants issued the August 2020-19 memo in response to Judge Osteen's

order, and the election began under the statutory scheme and the August 2020-19 memo. The

September 2020-19 memo, however, eUrninated the witness requirement. Moreover, Judge Osteen

was not aware ofthe September2020-19 memo untilNCSBOE's counsel filed itinDemocracyN.C.

on Monday, September 28, 2020, after prompting :from this court. The orders Judge Osteen issued

following NCSBOE counsel's filing ofthe September 2020-19 memo illumjnated the commonality

of issues in Democracy N.C., Wise, and this action.            Furthermore, there are no "special

circumstances," such as forum shopping or bad faith filings, that cut against transferring this action

under the first-filed rule. Blue StJrlt 264 F. Supp. 2d at 360.

        Equitable factors also counsel transferring this action to Judge Osteen. Judge Osteen has

been presiding over the DemocracyN.C. action, involving similar parties and an overarching similar

issue, for over four months. He conducted a two-day evidentiary hearing and issued a 188-page

order granting in part the plaintiffs' motion for a pre)jmjnary injunction, largely upholding the

statutory scheme for this election (including the witness requirement). See Democracy N.C., 2020

WL 4484063, at• 1. As of October 2, 2020, Judge Osteen issued an expedited briefing order in that


       7
          Although plaintiffs Heath, Whitley, and Swain in this action and voter plaintiffs in Wise
are not parties to Democracy N.C., transferring a case under the first-filed rule does not require that
the parties be ''perfectly identical." Golden Corral, 2020 WL 1312862, at• 2; see Troce, 2011 WL
3S6S0S4, at *3.

                                                  18



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 18 of 20
case and ordered any party ''requesting affirmative relief," including ''injunctive relief," to ''file a

motion setting out the basis for that reliefll" no later than 5:00 p.m. on October 5, 2020. See

DemocracyN.C., [D.E. 152] 8--9. Allowing Judge Osteen to consider these actions together (even

ifnot consolidated) constitutes "sound judicial administration" and avoids ''wasteful expenditure of

energy'' and confusion as contemplated by the first-filed rule. See Blue Stuff, 264 F. Supp. 2d at

360. It also allows expeditious resolution ofrequests for injunctive reliefand avoids multiple federal

courts imposing potentially conflicting preHmjnary or permanent injunctions concerning this

election. Accordingly, this court transfers this action and the Wise action to Judge Osteen in the

Middle District of North Carolina.

                                                  IV.

       In sum, the court GRANTS plaintiffs' emergency motion for a temporary restraining order

in this case [D.E. 8] and in Wise [P.E. 3]. Defendants are TEMPORARILY ENJOINED from

enforcing the September 2020-19 memo, Numbered Memo 2020-22, Numbered Memo 2020-23, or

any similar memoranda or policy statement that does not comply with the requirements ofthe Equal

Protection Clause. This order does not enjoin or affect the August 2020-19 memo. This temporary

restraining order shall be in effect until no later than October 16, 2020, and is intended to maintain

the status quo. See Fed. R. Civ. P. 65(b)(2). No bond is required. Cf. Fed. R. Civ. P. 65(c).

       The court also TRANSFERS this action and Wisev. North Carolina State Board ofElections,

No. 5:20-CV-505 (E.D.N.C.), to the Honorable William L. Osteen, Jr., United States District Judge

in the Middle District ofNorth Carolina for consideration along with Democracy North Carolina v.

North Carolina State Board ofElections, No. 1:20-CV-457 (M.D.N.C.). Judge Osteen has authority

to terminate or modify this temporary restraining order, and this court is confident that Judge Osteen

will schedule promptly, as needed, any preHminary injunction hearing or any hearing concerning

                                                  19



      Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 19 of 20
injunctive reliefin this case, the Wise case, and the Democracy N.C. case. Having one federal judge

preside over these three actions expedites final resolution of the dispute in this case, Wise, and

Democracy N.C., helps to minimiz.e voter confusion in this election, and helps to ensure that

defendants are not subject to conflicting federal court orders in this election.

       SO ORDERED. This ..3,_ day of October 2020.



                                                         i : SC.DEVERID
                                                         United States District Judge


                                '"•';I




                                                 20



     Case 1:20-cv-00911-WO-JLW Document 47 Filed 10/03/20 Page 20 of 20
